Given the date of the Commissions prior Order and the scheduled date of the deposition in question, Plaintiffs Motion for and Extension of time is GRANTED and the parties shall have up to and including 17 November 2000 within which to submit this deposition. No further extensions of time will be granted.
After careful review, the Full Commission has determined that defendants have failed to show good ground in support of their motion, which is hereby DENIED.
No additional costs are assessed.
                                S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ RENÉE C. RIGGSBEE COMMISSIONER